 


114 HR 1166 IH: Nothing Off Balance Sheet Act of 2015
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1166 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2015 
Mr. Capuano introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To direct the Securities and Exchange Commission to require any person subject to accounting principles or standards under the securities laws to show all transactions of such person on the balance sheet of such person. 
 
 
1.Short titleThis Act may be cited as the Nothing Off Balance Sheet Act of 2015. 2.All transactions required to be shown on balance sheet (a)In generalIn establishing accounting principles or standards for purposes of the securities laws (as defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))), the Securities and Exchange Commission shall require any person subject to such principles or standards to show all transactions of such person on the balance sheet of such person.
(b)RegulationsThe Securities and Exchange Commission shall promulgate regulations to implement subsection (a) not later than the date that is 90 days after the date of the enactment of this Act.  